DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 11/15/21 and 10/27/20. 
Election
2)	Acknowledgment is made of Applicants’ election filed 11/15/21 in response to the restriction and the species election requirement mailed 09/15/21. Applicants have elected, without traverse, invention IV, and the Candida albicans pathogen species, the histamine biogenic amine species, the ampicillin biogenic amine species, and the IL-6 cytokine species. Claims 16, 18 and 19, as amended post-restriction, require the non-production of all biogenic amines, all of the recited antibiotic species, and all of the cytokine species respectively. Accordingly, the species election requirements set forth for these species in the Office Action mailed 09/15/21 are hereby withdrawn.
Status of Claims
3)	Claims 1-10 have been amended via the preliminary amendment filed 10/27/20.
	New claims 11-22 have been added via the preliminary amendment filed 10/27/20.
	Claims 11-13, 20 and 21 have been canceled via the preliminary amendment filed 11/15/21.
	Claims 14-19 and 22 have been amended via the preliminary amendment filed 11/15/21.
	Claims 14-19 and 22 are pending.  
	Claim 15 is withdrawn from consideration as being directed to a non-elected species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	 Claims 14, 16-19 and 22 are examined on the merits.  
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 10/27/20.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 10/27/20. 
Priority
6)	The instant AIA  application filed 10/27/20 is the national stage 371 application of PCT/KR2019/006936 filed 06/10/2019 and claims the benefit of the application 10-2018-
Objection(s) to Specification
7)	The instant specification is objected to for the following reasons:
	(a)	The instant specification, for example, Figure 1 depicts nucleic acid sequences longer than ten nucleotides in length, yet fails to comply with the Sequence Rules as required under 37 C.F.R 1.821 through 1.825. Any sequences recited in the instant specification which are encompassed by the definitions for nucleotide and/or amino acid sequences as set forth in 37 C.F.R. 1.821(a)(1) and (a)(2) must comply with the requirements of 37 C.F.R 1.821 through 1.825. Each such sequence must be identified by a specific sequence identifier. Note that branched sequences are specifically excluded from this definition. It is suggested that Applicants examine the whole specification to make sure that all nucleic acid sequences ten or more nucleotides in length and all amino acid sequences four or more amino acids in length are sequence rule-complied, wherever such sequences are recited.  
APPLICANTS MUST COMPLY WITH THE SEQUENCE RULES WITHIN THE SAME TIME PERIOD AS IS GIVEN FOR RESPONSE TO THIS ACTION, 37 C.F.R 1.821 - 1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R 1.821(g).  
(b)	Pages 50-52 of the instant specification are objected to because of the illegible contents.
	(c)	The instant specification incorporates subject matter into the patent application by reference to hyperlinks: ‘http’ and ‘https’. For example, see paragraph [00169].  However, attempts to incorporate subject matter into the patent application by reference to an active hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference.  See MPEP 608.01. Such embedded active hyperlinks and/or other forms of browser-executable code therefore require deletion or in the instant case, replacement with the phrase --hypertext transfer protocol--.  MPEP § 608.01.
(d)	37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  The terms or limitations identified below lack antecedent basis in the as-filed specification. Furthermore, 35 
	The newly added claim 22, as amended, includes the new limitations ‘…. subject in need thereof’, which lack antecedent basis and descriptive support in the as-filed specification. Applicants do not point to specific parts of the as-filed specification for antecedent basis or support. 
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
8)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

9)	Claim 22 and the dependent claims 14 and 16-19 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
	Claim 22 recites Lactobacillus plantarum ATG-K2 (Accession number: KCTC 13577BP). It is apparent that the recited Lactobacillus plantarum ATG-K2, KCTC 13577BP is required to practice the claimed invention and therefore must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph may be satisfied by a deposit of the recited Lactobacillus plantarum ATG-K2, KCTC 13577BP at an acceptable depository. From the instant specification, it appears that Lactobacillus plantarum ATG-K2, KCTC 13577BP has been deposited with the Korean Collection for Type Cultures (KCTC). See page 48 of the as-filed specification. If this deposit has been made under the provisions of the Budapest Treaty, then a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required.  The all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify the deposited bacterial strain by its depository accession number, establish that the deposited strain is the same as the one described in the specification/claim, and establish that the deposited strain was in Applicants’ possession at the time of filing. As a means of satisfying the necessary criteria of the deposit rules, for completing the record, and to show that the claimed strain is the same as the one deposited, Applicants may submit a copy of the contract or the notice of acceptance of the strain by the depository. Due to the fact that the contents of pages 50-52 of the specification are not legible, the Office is not certain that there is a notice from the depository documenting the deposit of the Lactobacillus plantarum ATG-K2 at an acceptable depository.
	If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicants, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a)  During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)  All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)  Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application. The application must contain: 1) The name and address of the depository; 2) The name and address of the depositor; 3) The date of deposit; 4) The identity of the deposit and the accession number given by the depository; 5) The date of the viability test; 6) The procedures used to obtain a sample if the test is not done by the depository; and 7) A statement that the deposit is capable of reproduction. If the deposit was made after the 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
10)	Claim 22 and the dependent claims 14 and 16-19 are rejected under 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
	The newly added claim 22 includes the new limitation ‘…. subject in need thereof’, which lacks descriptive support in the as-filed specification. Applicants do not point to specific parts of the as-filed specification for support. Therefore, the above-identified limitation in the claim(s) and/or the current scope of the claim(s) constitute new matter. See M.P.E.P 608.04 to 608.04(c).  
	Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s), or alternatively, remove the new matter from the claim(s). Applicants should specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and 2163.06, which, with respect to newly added or amended claims, requires Applicants to show support in the original disclosure for the new or amended claims. 
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
11)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

12)	Claims 22, 14 and 16-19 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim 
(a)	Claim 19 is ambiguous and indefinite in the limitation ’increases an amount …’ because ‘increases’ is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  What degree or extent of increase is encompassed and ‘increases ….’ compared to what is unclear.  One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  
	(b)	Claim 22 is indefinite for including limitations within parentheses: ‘(Accession number: KCTC 13577BP) strain’. See last line.  This raises an indefiniteness issue as to whether or not the recited feature is optional. MPEP § 2173.05(d).  For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitations with the limitations --strain having the accession number KCTC 13577BP--.
(c)	Claim 19 is ambiguous and indefinite in the limitation ’the strain has innate immune activity’ because it is unclear what exactly is this activity, that too in a bacterial strain. Does it mean that the recited bacterial strain confers innate immune activity to itself? One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  
(d)	Claims 14 and 16-19, which depend from claim 22, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
13)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

14)	Claims 22, 14 and 16-19 are rejected 35 U.S.C § 102(a)(1) and 35 U.S.C § 102(a)(2) as being anticipated by Malanchin et al. (US 20190000894 A1).
Malanchin et al. disclosed a method of administering a probiotic composition or formulation comprising an amount of the Lactobacillus plantarum PBS067 to prevent and/or treat urogenital infections such as fungal vaginosis due to Candida albicans in women, i.e., subjects in need thereof. Said strain had antimicrobial activity against Candida albicans and it enhanced the anti-inflammatory activity and the antioxidant power.  See abstract; last full paragraph of page 1; first full paragraph of pages 3 and 4; lines 14-16 and 19-26 of page 4; lines 13-19 of page 5; Example 11; pages 5, 6, 8 and 10; lines 4-7 of page 8; and claims 3, 2, 9, 8, 13 and 14. The Lactobacillus plantarum of the prior art having the Candida albicans vaginosis-preventing and/or -treating function and the antioxidant power-enhancing activity is the same as the instantly recited Lactobacillus plantarum, but merely having the accession number KCTC 13577BP assigned to it by the KCTC depository and the features of the strain recited in instant claims 16, 18 and 19 are the intrinsic characteristics inherent to the prior Lactobacillus plantarum. Therefore, the prior art method meets the feature and step of Applicant’s method and therefore anticipates the instantly claimed method. The Office’s position that the prior art Lactobacillus plantarum is the same as the Applicants’ Lactobacillus plantarum is based upon the fact that both have the Candida albicans vaginosis-preventing and/or -treating function and the antioxidant power-enhancing activity. There is sufficient overlap to reasonably conclude that the prior art Lactobacillus plantarum is one and the same as the Applicants’ Lactobacillus plantarum. There is no evidence identifying the structural features that distinguish their Lactobacillus plantarum from that of the prior art. Since the Office does not have the facilities for examining and comparing the two Lactobacillus plantarum, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed composition and the prior art composition. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
	Claims 22, 14 and 16-19 are anticipated by Malanchin et al. 
Claim(s) Objection - Suggestion
15)	Claim 14 is objected to for the non-italicized recitation of the microbial names such as ‘Candida albicans’.  To be consistent with the practice in the art of microbial nomenclature, it is suggested that Applicants delete the above-identified non-italicized limitation via strikethrough Candida albicans.

Conclusion
16)	No claims are allowed.
Correspondence
17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

February, 2022